FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   April 22, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT




    ROGER LEE REED,

                Petitioner-Appellant,
                                                         No. 10-3334
    v.                                         (D.C. No. 5:08-CV-03209-RDR)
                                                          (D. Kan.)
    CAROL HOLINKA, Warden,

                Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before MURPHY, HARTZ, and GORSUCH, Circuit Judges.


         Roger Lee Reed appeals from the denial of his 28 U.S.C. § 2241 petition

seeking early release from federal prison. We affirm.

         Mr. Reed was convicted under Kansas law for committing theft while on

probation. The state court imposed a prison sentence of fifty-seven months.

Shortly after his state conviction, Mr. Reed pled guilty in federal court to illegal

possession of a firearm. The court sentenced him to thirty-six months to run


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel.
consecutively to his state sentence. On May 31, 2007, while serving his state

sentence, Mr. Reed was erroneously transferred to federal custody. Upon

discovering this administrative error, federal authorities promptly returned him to

Kansas. On April 3, 2009, Mr. Reed completed his state sentence and was

transferred back to federal custody to serve out his federal sentence. Time

mistakenly spent in federal custody was credited against his state sentence.

      On appeal, Mr. Reed makes two arguments for early release. First, he

contends his federal sentence actually commenced on May 31, 2007 (not April 3,

2009) when he was erroneously transferred to federal custody. Second, he says

he should have received credit against his federal sentence for time served before

April 3, 2009. The district court rejected both these arguments. Relying on

Binford v. United States, 436 F.3d 1252 (10th Cir. 2006), and Stroble v. Terrell,

200 F. App’x 811 (10th Cir. 2006) (unpublished), the court held that Mr. Reed’s

federal sentence commenced on April 3. See 18 U.S.C. § 3585(a). Moreover, it

held that no time served before April 3 could be credited against his federal

sentence because that time had already been credited against his state sentence.

See 18 U.S.C. § 3585(b). After reviewing the record ourselves, we cannot

disagree with the district court. Accordingly, and for substantially the same

reasons given by the court in its thorough order, we affirm the denial of




                                         -2-
Mr. Reed’s habeas petition and deny his “Motion for Judgment on the Pleadings

Summary Judgment Rule 56 (a - g).”


                                                 Entered for the Court


                                                 Neil M. Gorsuch
                                                 Circuit Judge




                                      -3-